DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       DEAN CHANCE BALIKOS,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-3857

                            [January 7, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin J. Bidwill,
Judge; L.T. Case No. 02-019975CF10A.

   Dean Balikos, Mayo, pro se.

   No appearance required for appellee.

PER CURIAM.

    The order denying appellant’s motion to correct an illegal sentence is
affirmed. An alleged error in the procedures used in imposing an
enhanced sentence does not result in an “illegal sentence” that can be
corrected at any time under rule 3.800(a). Ives v. State, 993 So. 2d 117,
120 (Fla. 4th DCA 2008) (citing Bover v. State, 797 So. 2d 1246, 1251 (Fla.
2001)).

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.